Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on December 22, 2020 was received.  Claim 4, 10-11 were cancelled.  Claims 1 and 5 were amended.  Claims 21 and 22 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the disclosure have been withdrawn in view of the amendment to the specification.  
Appropriate correction is required.

Claim Objections
The objections to claim 5 is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bruch on claims 1, 2, 5, and 7 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Bruch as applied to claim 1 and further in view of Gozdz et al. on claims 3 and 4 is withdrawn, because independent claim 1 has been amended.
	
Claims 1-3, 5, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (US 2014/0212734) in view of Gozdz et al. (US 5552239).
Regarding claim 1, Bruch discloses a method of making a battery, comprising: providing a first sheet of material for a battery anode (anode element 390), the first sheet having a first series of parallel evenly spaced slots (face slits 402), the material between an end of the first sheet and a first slot of the first sheet being a finger (see annotated Fig 4A below); providing a second sheet of material for a battery cathode (cathode element) [0042], the second sheet having a second series of parallel evenly spaced slots matching the first series of slots (aligned leaves; see Figs 4A and 4B below), the material between an end of the second sheet and a first slot of the second sheet being a finger (see annotated Fig 4A below); placing a separator sheet between the first sheet and the second sheet to form a laminate (coated in an insulating or separating material) [0030, 0038], the slots of the first sheet aligned with the slots of the second sheet (aligned leaves; see Figs 4A and 4B below); and folding the laminate along multiple parallel folds, each fold aligned with a corresponding slot [0042-0043]; 

    PNG
    media_image1.png
    564
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    662
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    500
    1014
    media_image3.png
    Greyscale

wherein alternating folds are folded in opposite directions to form a concertina configuration with the respective fingers at the opposing sides (back and forth / alternating manner; see Fig 4C below) [0044, 0046] but is silent towards the method further comprises applying pressure from opposing sides of the concertina configuration, a portion of the pressure applied to the finger of the first sheet or the second sheet.  

    PNG
    media_image4.png
    410
    855
    media_image4.png
    Greyscale

Gozdz teaches the laminate cells structure process includes the application of pressure in the direction of the arrows (opposing sides of the folded configuration) to intimately compact the folded layers to complete the formation of the unified battery structure (3:47-50; 5:10-55; Figs 2a-4d). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply pressure to the opposing sides of the concertina configuration 
Regarding claim 2, Bruch discloses the method of claim 1, wherein each fold is a fold of approximately 180 degrees (Figs 5A-5C) [0047-0048].  
Regarding claim 3, Bruch discloses the method of claim 1, wherein the first sheet contains lithium metal [0037] but does not explicitly disclose lithium ions.15 Atty docket no. AA8762-US 
Gozdz teaches a rechargeable battery comprising a laminate electrolytic cells (Abstract) formed from folding of an elongate body (3:46-50) can include active material components of the electrode to include lithium ion intercalating materials (3:9-18).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the active materials such as lithium ion intercalating materials in the battery of Bruch because Gozdz recognizes that laminate batteries formed by way of folding an elongated body can include active materials inclusive of lithium ion intercalating materials to form a secondary battery.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.

Regarding claim 7, Bruch discloses the method of claim 1, further comprising placing the concertina configuration in a battery case [0052] (Fig 5C).
Regarding claim 21, Bruch does not explicitly teach wherein each of the slots of the first series have the same width. However, Bruch recognizes the alignment of the slits (slots), the anode and cathode elements when they are stacked and interleaved [0043, 0046].  A skilled artisan would readily recognize that the alignment of such elements for folding and stacking would require the slits to have the same width in order to provide consistency between the elements when folded in a concertina manner. The lack of consistent widths for the slots would functionally cause misalignment. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to slot width since it has been held that discovering the optimum ranges for a result effective variable such as width involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bruch in view of Gozdz as applied to claim 1 above, and further in view of Vu et al. (US 5958088).
	The teachings of Bruch and Gozdz as discussed above are herein incorporated.
Regarding claim 22, Bruch and Gozdz are silent towards the pressure being applied by at least one side of a battery case.
	Vu teaches a prismatic electrochemical cell construction where the electrode stack, including those formed by an accordion fold configuration (2:42-44), are arranged between the broad sides of the housing such that it maintains contact pressure between the electrode sheets (2:1-33; 3:1-6) provide good overall active material utilization (Abstract). It would have been 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Gozdz does not disclose or suggest “applying pressure from opposing sides of the concertina configuration, a portion of the pressure applied to [a] finger of the first sheet or the second sheet.”

In response to Applicant’s arguments, please consider the following comments:
(a) The rejection above clarifies the portions which form the “fingers” within the scope of the newly amended claims as disclosed by Bruch.  These fingers are at the exterior end portions of the concertina stack as formed (see annotated Fig 4C above).  Such a structure further modified by the teachings of Gozdz would clearly make obvious the application of pressure to the two end portions of the battery stack formed by such a configuration to compact the folded layers clearly making obvious the method as claimed. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727